Name: Council Regulation (EEC) No 1821/83 of 30 June 1983 amending Regulation (EEC) No 1456/82 and fixing for the 1983/84 marketing year the amount of aid for durum wheat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 180/4 Official Journal of the European Communities 5. 7 . 83 COUNCIL REGULATION (EEC) No 1821 /83 of 30 June 1983 1 amending Regulation (EEC) No 1456/82 and fixing for the 1983/84 marketing year the amount of aid for durum wheat aid for durum wheat and the amount of such aid (8), the aid for areas in certain Greek regions was fixed at 23,21 ECU per hectare ; whereas owing to an error in calculation , this aid was fixed at too low a level ; whereas it is therefore necessary to remedy that error, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, HAS ADOPTED THIS REGULATIONHaving regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Council Regulation (EEC) No 1451 /82 (2), and in parti ­ cular Article 10 (3) thereof, Article 1 For the 1983/84 marketing year, the aid for durum wheat referred to in Article 10 of Regulation (EEC) No 2727/75 is hereby fixed at :  for the Italian and French regions listed in the Annex to Regulation (EEC) No 3103/76 : 99,81 ECU per hectare,  for the Greek regions listed in the Annex to Regu ­ lation (EEC) No 3103/76 :  77,36 ECU per hectare in areas entitled to national aid as being mountain areas within the meaning of the regulations applicable until 31 December 1980,  57,26 ECU per hectare in those areas of the same Greek regions which did not qualify for national aid . Having regard to the 1979 Act of Accession , Having regard to the proposal from the Commis ­ sion (3), Having regard to the opinion of the European Parliament (4), Having regard to the opinion of the Economic and Social Committee (*), Whereas the purpose of the aid for durum wheat is to ensure a fair standard of living for farmers in regions of the Community where such production constitutes a traditional and important part of agricultural produc ­ tion ; whereas these areas were specified by Council Regulation (EEC) No 3103/76 of 16 December 1976 on aid for durum wheat (*), as amended by Regulation (EEC) No 1455/82 0 ; Whereas the rules regarding the alignment of aid as laid down in Article 68 of the 1979 Act of Accession apply to the aid for durum wheat applicable in Greece ; Whereas in Council Regulation (EEC) No 1456/82 of 18 May 1982 fixing for the 1982/83 marketing year the list of those Community regions which qualify for Article 2 In Article 1 , fourth indent of Regulation (EEC) No 1456/82, '23,21 ' is hereby replaced by '35,99 '. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Article 1 shall apply from 1 August 1983 . Article 2 shall apply from 1 August 1982. (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (J) OJ No L 164, 14. 6 . 1982, p. 1 . (3) OJ No C 32, 7 . 2. 1983 , p. 4. (4) OJ No C 96, 11 . 4. 1983, p. 47 . H OJ No C 81 , 24 . 3 . 1983, p. 6 . ( «) OJ No L 351 , 21 . 12 . 1976, p. 1 . 0 OJ No L 164, 14 . 6 . 1982, p. 16 . (8) OJ No L 164, 14 . 6 . 1982, p. 18 . 5. 7. 83 Official Journal of the European Communities No L 180/5 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1983 . For the Council The President H.-J . ROHR